Citation Nr: 0621302	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  03-32 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for osteoarthritis of both 
hips, status post bilateral arthroplasty.


REPRESENTATION

Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from January 1963 to January 
1979 and from January 1983 to July 1985. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  


FINDING OF FACT

The persuasive medical evidence shows that the veteran's 
current osteoarthritis of both hips, status post bilateral 
arthroplasty began in service. 


CONCLUSION OF LAW

Osteoarthritis of both hips, status post bilateral 
arthroplasty was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The veteran seeks service connection for the osteoarthritis 
of both hips, status post bilateral arthroplasty.  In support 
of his claim, the veteran states that he was initially 
injured in 1963 at Otis Air Force Base and required three 
days hospitalization.  Since then, he has been bothered by 
chronic left, hip and back pains, eventually requiring total 
hip replacements in both hips. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2005).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Service medical records dated May 1965 show constant lower 
back pain radiating to the left leg.  A May 1982 record shows 
lower back pain.  
 
A November 1985 VA examination shows that the veteran 
reported low back pain with pain radiating into his right 
hip.  The examiner reported limitation of motion in his 
lumbar spine, left side bending was limited by 50 %, and 
right side bending was normal.  Left side bending caused 
right sciatic pain.  The examiner reported that the veteran 
had osteoporosis and morning stiffness.

VA treatment records from 1996 to 2000 show chronic lower 
back pain with radiculopathy and a diagnosis of 
osteoarthritis of the hips bilaterally.   

The veteran had a VA examination in January 2003.  The 
veteran reported lower back pain after a lifting episode at 
Otis Air Force base, which was treated with medication and 
three days of hospitalization.  The veteran stated that he 
subsequently had episodes of radicular pain in the right hip, 
leg, and low back pain.  He reported that he was treated with 
brief courses of medication and some chiropractic 
manipulation. He stated that he had a total left hip 
replacement in November 2000 and a total right hip 
replacement in Jan 2001. Currently, the veteran experiences 
pain in both hips, two times a week brought on with walking 
more than one mile.  The pertinent diagnoses were status post 
right totally hip prosthesis placement with minimal 
diminished decreased motion and status post left totally hip 
replacement with minimal decreased range of motion

The examiner stated that the veteran slowly developed 
bilateral hip osteoarthritis over the last ten years and 
quite possibly developed the condition during the course of 
military service.  The VA examiner opined that the veteran's 
bilateral hip osteoarthritis is due to his advancing age and 
obesity and would exist today absent his military service.  

An October 2003 letter from private physician Dr. R.B. states 
that the veteran was treated for an arthritic condition 
relating to his hips, lumbosacral spine, and thoracolumbar 
spine.  The veteran underwent bilateral totally hip 
arthroplasties for severe degenerative joint disease of the 
hips.  The physician stated that most of the veteran's 
symptoms began when he was in the military. 

Private treatment records from January 2004 show treatment 
for status post bilateral S1 radiculopathy with 
spondylolisthesis from degenerative disk disease and 
osteoarthritis with lumbar epidural steroid injections.  

In a May 2004 letter, Dr. J.L.K., who worked at the United 
States Air Force Base as an independent contractor from 1975-
1989, stated that he may have treated the veteran for hip 
pain, but does not have any record of treatment.  The 
physician felt that his condition should be included in the 
veteran's medical records. 

In a May 2004 letter, Mr. C. W. H., who worked with the 
veteran in the service, stated that the veteran would favor 
his right hips when rising from a stool and would limp for a 
while.  Mr. C. W. H. stated that he is sure that the veteran 
received some medical treatment for pain or other care for 
his condition which should have been included in his medical 
records and/or veterans disability paperwork  

A review of the medical evidence shows that service 
connection for osteoarthritis of both hips, status post 
bilateral arthroplasty is warranted.  First, there is 
evidence of a current condition.  Next, there is evidence 
that the condition began in service.  The veteran states that 
he experienced hip pain in service.  Two months after 
discharge, a November 1985 medical VA examination reflected 
that the veteran reported low back pain radiating into his 
right hip.  The January 2003 VA examiner stated that the 
veteran slowly developed bilateral hip osteoarthritis over 
the last ten years, and quite possibly developed the 
condition during the course of military service.  Therefore, 
since there is evidence of a current condition, the January 
2003 VA examiner stated that the condition quite possibly 
developed during service, and the veteran reported hip pain 
immediately after discharge, service connection is warranted.  
As previously noted, service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).  Here, the VA examiner opined that the 
condition quite possibly developed during service.  Resolving 
doubt in favor of the veteran, service connection is granted.  

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West Supp. 2005).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).






ORDER

Service connection for osteoarthritis of both hips, status 
post bilateral arthroplasty is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


